IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-20276
                           Summary Calendar


RUDY RIOS,

                                           Plaintiff-Appellant,

versus

K HOLBROOK, ET AL,

                                                      Defendants,

K HOLBROOK,

                                              Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. CA H-93-2285
                          --------------------

                           December 3, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rudy Rios, Texas prisoner # 344683, appeals the district

court’s summary judgment dismissal of Rios’s 42 U.S.C. § 1983

excessive force and retaliation claims against prison officer

Kyle Holbrook.    Rios argues that 1) the district court

erroneously considered certain contested facts as uncontested

when considering Rios’s excessive force claim, 2) the district

court improperly relied upon an affidavit attached to Holbrook’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-20276
                                -2-

summary judgment motion, 3) the district court erred in citing to

Holbrook’s summary judgment motion as evidence, 4) Rios was not

given an adequate opportunity to respond to the summary judgment

motion because his legal materials had been confiscated, and 5)

his retaliation claim was not conclusional.

     Reviewing the record de novo, and not considering the facts

Rios submits are contested and the affidavit relied upon by the

district court, we conclude that Holbrook’s use of force against

Rios was not unreasonable in light of the circumstances, that

Holbrook’s actions were reasonable to restore discipline, and

that Holbrook was thus entitled to qualified immunity.     See

Hudson v. McMillian, 503 U.S. 1, 7 (1992); Baldwin v. Stalder,

137 F.3d 836, 839-41 (5th Cir. 1998).     The summary judgment

dismissing the excessive-force claim was proper.

     A review of Rios’s response to the summary judgment motion

reveals that Rios was not deprived of an adequate opportunity to

respond.   Furthermore, his retaliation claim was conclusional,

and the dismissal of the claim was proper.     Accordingly, the

district court’s summary judgment dismissing Rios’s § 1983 claims

against Holbrook is AFFIRMED.   Rios’s motion to file his reply

brief out of time is DENIED.